DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the previous combination of Suciu et al. and McCune et al. fails to teach the amended claim structure, specifically that “the first planet gear is distanced from the output gear, the first planet gear being connected to the input gear at a first interface, and the second planet gear is distanced from the input gear, the second planet gear being connected to the output gear at a second interface”; while the previous combination did not explicitly make the combination for the newly amended claim structure, the prior combination would still teach the claimed invention now amended because the plurality of gears as taught by McCune et al. must be distanced from each other as they are not coincident, and at least one planet gear is distanced from the output gear and connected to the input gear at a first interface and at least one planet gear is distanced from the input gear, with this gear being connected to the output gear at a second interface. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. (US Patent 9,080,512 B2) in view of McCune et al. (US Patent 9,169,781 B2).



However, Suciu et al. does not teach or suggest a compound planet gear comprising a first planet gear and a second planet gear each connected to one another and positioned in axially adjacent arrangement, wherein the first planet gear is distanced from the output gear, the first planet gear being connected to the input gear at a first interface and the second planet gear is distanced from the input gear, the second planet gear being connected to the output gear at a second interface, wherein each of the input gear, the output gear, the first planet gear, and the second planet gear defines a helical gear mesh arrangement, wherein the input gear and the first planet gear together define at the first interface the helical gear mesh at a first helix angle, wherein the output gear and the second planet gear together define at the second interface the helical gear mesh at a second helix angle opposite the first helix angle, wherein the input gear and the first planet gear are directly connected to one another in the first interface, wherein the output gear and the second planet gear are directly connected to one another at the second interface, or a plurality of compound planet gears.

McCune et al. teaches a turbine engine gear box with compound planet gears (Fig. 2, Fig. 3, 83, 84, 86) that have helical arrangement (Z) that results in no axial thrust being created along axis B (shown in Fig. 3 and Col. 5, lines 57-65), with a axial offset D allows for a reduction in gear weight (Col. 8, 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gear system for the counter-rotating turbine of Suciu et al. with the helical compound gears of McCune et al. by augmenting the schematic arrangements of Suciu et al. (shown in Figs. 5 and Figs. 6) with the double helical gears in a meshed arrangement (Col. 2, lines 36-49), for thrust balancing (Col. 5, lines 57-65), and the axial offset between each of the compound gears (86), for weight reduction 

Regarding claim 1, the combination of Suciu et al. and McCune et al. teach a thrust balancing gear assembly for a turbo machine (Suciu et al. teaches a turbo machine and McCune et al. teaches thrust balancing for a gear assembly), the gear assembly comprising: an input gear (Suciu et al., 140) connected to an input drive shaft (Suciu et al., 124), and output gear (Suciu et al., 148) connected to an output drive shaft (Suciu et al., 126), wherein a compound planet gear (McCune et al., Fig. 3) comprises a plurality of planet gears (Suciu et al. 142, McCune et al., 72) connected to one another and positioned in axially adjacent arrangement (McCune et al.; Fig. 3), wherein the first planet gear is distanced from the output gear(McCune et al.; Fig. 2 the gears cannot be coincident as shown in both Suciu et al. and McCune et al., and are therefore distanced from each other) , the first planet gear being connected to the input gear at a first interface (McCune et al.; The interface between A and M), and the second planet gear is distanced from the input gear (McCune et al.; Fig. 2 the gears cannot be coincident as shown in both Suciu et al. and McCune et al., and are therefore distanced from each other), the second planet gear being connected to the output gear at a second interface (McCune et al.; the interface between M and the ring gears 74,75).

Regarding claim 2, the combination of Suciu et al. and McCune et al. teach all of claim 1 as above, wherein each of the input gear, the output gear, and the second planet gear defines a helical gear mesh arrangement (McCune et al., Fig. 2 with all of the sun, planet, and ring gears have a helical arrangement for thrust balancing).

Regarding claim 3, the combination of Suciu et al. and McCune et al. teach all of claim 2 as above, wherein the input gear (McCune et al., 70) and the first planet gear (McCune et al., 72, 83) together define at the first interface the helical gear mesh at a first helix angle (McCune et al.; Z, Fig. 2, Fig. 3).
Regarding claim 4, the combination of Suciu et al. and McCune et al. teach all of claim 3 as above, wherein the output gear (McCune et al., 75) and the second planet gear (McCune et al., Fig. 2, Fig. 3, 72, 84) together define at the second interface the helical gear mesh at a second helix angle opposite of the first helix angle (McCune et al., Fig. 2).

Regarding claim 5, the combination of Suciu et al. and McCune et al. teach all of claim 1 as above, wherein the input gear defines a sun gear (Suciu et al., 140, Col. 5, lines 59-64; McCune et al., 70, Col. 5, lines 36-40 describe both of these structures as sun gears).

Regarding claim 6, the combination of Suciu et al. and McCune et al. teach all of claim 1 as above, wherein the output gear defines a ring gear (Suciu et al.; 148, Col. 5, lines 65-66; McCune et al., 74, Col. 5, lines 5-12 describe both of these structures as ring gears).

Regarding claim 7, the combination of Suciu et al. and McCune et al. teach all of claim 1 as above, wherein the input gear (McCune et al.; 70, Fig. 2) and the first planet gear (McCune et al.; 83, Fig. 3) are directly connected to one another in the first interface (McCune et al.; Fig. 2).

Regarding claim 8, the combination of Suciu et al. and McCune et al. teach all of claim 1 as above, wherein the output gear (McCune et al.; 74, Fig. 2) and the second planet gear (McCune et al.; 84, Fig. 3) are directly connected to one another at the second interface (McCune et al.; 75, Fig. 2).

Regarding claim 9, the combination of Suciu et al. and McCune et al. teach all of claim 1 as above, wherein the input gear is concentric to an axial centerline axis of the gear assembly (Suciu et al.; Fig. 4, Fig. 6, 40 & McCune et al.; Fig. 2, A).

Regarding claim 10, the combination of Suciu et al. and McCune et al. teach all of claim 9 as above, wherein the gear assembly (McCune et al.; 68) comprises a plurality of compound planet gears ( McCune et al.; 72, Fig. 2 shows the plurality of the gears; and Fig. 3 shows the compound structure of the individual gears) connected to the input gear (McCune et al.; 70, Fig. 2) in circumferential arrangement relative to the axial centerline axis (McCune et al.; Fig. 2 shows the circumferential arrangement of the planet gears).

Regarding claim 11, the combination of Suciu et al. and McCune et al. teach all of claim 1 as above, wherein the first planet gear (McCune et al.; 83) and the second planet gear (McCune et al.; 84) are coupled together in axially adjacent arrangement by a spindle (McCune et al.; 86, Fig. 3).

Suciu et al. discloses a turbo machine (Fig. 1), the turbo machine comprising: a first turbine assembly (120) rotatable in a first direction at a first speed (Col. 6, lines 4-7); a second turbine assembly (122) rotatable in a second direction at a second speed different from the first speed (Col. 6, lines 4-7), wherein the second direction is opposite of the first direction (Col. 5, lines 21-35); an input drive shaft (124) drivingly connected to the first turbine assembly; an output drive shaft (126) drivingly 

However, Suciu et al. does not teach or suggest a compound planet gear comprising a first planet gear and a second planet gear each connected to one another and positioned in axially adjacent arrangement, wherein the first planet gear is distanced from the output gear, the first planet gear being connected to the input gear at a first interface and the second planet gear is distanced from the input gear, the second planet gear being connected to the output gear at a second interface, wherein each of the input gear, the output gear, the first planet gear, and the second planet gear defines a helical gear mesh arrangement, wherein the input gear and the first planet gear together define at the first interface the helical gear mesh at a first helix angle, wherein the input gear and the first planet gear are directly connected to one another in the first interface, wherein the output gear and the second planet gear are directly connected to one another at the second interface.

McCune et al. teaches a turbine engine gear box with compound planet gears (Fig. 2, Fig. 3, 83, 84, 86) that have helical arrangement (Z) that results in no axial thrust being created along axis B shown in Fig. 3 and Col. 5, lines 57-65, with a axial offset D allows for a reduction in gear weight (Col. 8,1-3) and further teaches these gears as planet or star gears (72) as the compound gears (Col. 5, lines 36-40), and wherein the compound planet gear comprises a first planet gear (83) and a second planet gear (84) connected to one another (86) and positioned in an axially adjacent arrangement (Fig. 2), wherein the first planet gear (83) is connected to the input gear (70) at a first interface and the second planet gear (84) is connected to the output gear (Fig. 2, 74) at a second interface (75), wherein each of 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gear system for the counter-rotating turbine of Suciu et al. with the helical compound gears of McCune et al. by augmenting the schematic arrangements of Suciu et al. (shown in Figs. 5 and Figs. 6) with the double helical gears in a meshed arrangement (Col. 2, lines 36-49), for thrust balancing (Col. 5, lines 57-65), and the axial offset between each of the compound gears (86), for weight reduction of the gears (Col. 8, lines 1-3); as both references are in the same field of endeavor; and one of ordinary skill would appreciate that the helical gear arrangement of McCune et al. would result in no axial thrust load being generated along axis B or the axis of rotation (Col. 5, lines 57-65) and axial offset between the compound gears would result in a reduction in weight (Col. 8, lines 1-3).

Regarding claim 12, The combination of Suciu et al. and McCune et al. teach a turbo machine (Suciu et al.; Fig. 1), the turbo machine comprising: a first turbine assembly (Suciu et al.; 120) rotatable in a first direction at a first speed (Suciu et al.; Col. 6, lines 4-7); a second turbine assembly (Suciu et al.; 122) rotatable in a second direction at a second speed different from the first speed (Suciu et al.; Col. 6, lines 4-7), wherein the second direction is opposite of the first direction (Suciu et al.; Col. 5, lines 21-35); an input drive shaft (Suciu et al.; 124) drivingly connected to the first turbine assembly; an output drive shaft (Suciu et al.; 126) drivingly connected to the second turbine assembly (Suciu et al.; 

Regarding claim 13, Suciu et al. and McCune et al. teach all of claim 12 as above, wherein the first planet gear (McCune et al.; 83) is connected to the input gear (McCune et al.; 70) at a first interface and the second planet gear (McCune et al.; 84) is connected to the output gear (McCune et al.; Fig. 2, 74) at a second interface (McCune et al.; 75), wherein each of the input gear, the output gear, the first planet gear, and the second planet gear defines a helical gear mesh arrangement (McCune et al.; Fig. 2, Fig. 3, Z).

Regarding claim 14, Suciu et al. and McCune et al. teach all of claim 13, wherein the input gear and the first planet gear together define at the first interface the helical gear mesh at a first helix angle (McCune et al.; Fig. 3, Z).

Regarding claim 15, Suciu et al. and McCune et al. teach all of claim 13 as above, wherein the output gear and planet gear together define at the second interface the helix gear mesh at a second helix angle (McCune et al. Fig. 2, there exists at least two helix angles in the teachings of McCune et al. to counteract the thrust element that is produced by helical gears; Col. 5, lines 57-65).

Regarding claim 16, Suciu et al. and McCune et al. disclose all of claim 12 as above, wherein the input gear defines a sun gear (Suciu et al., 140, Col. 5, lines 59-64; McCune et al., 70, Col. 5, lines 36-40 describe both of these structures as sun gears).

Regarding claim 17, Suciu et al. and McCune et al. disclose all of claim 12 as above, wherein the output gear defines a ring gear (Suciu et al.; 148, Col. 5, lines 65-66; McCune et al., 74, Col. 5, lines 5-12 describe both of these structures as ring gears).

Regarding claim 18, Suciu et al. and McCune et al. disclose all of claim 12 as above, wherein the input gear (McCune et al.; 70, Fig. 2) and the first planet gear (McCune et al.; 83, Fig. 3) are directly connected to one another in the first interface (McCune et al.; Fig. 2).

Regarding claim 19, Suciu et al. and McCune et al. disclose all of claim 12 as above, wherein the output gear (McCune et al.; 74, Fig. 2) and the second planet gear (McCune et al.; 84, Fig. 3) are directly connected to one another at the second interface (McCune et al.; 75, Fig. 2).

Regarding claim 20, Suciu et al. and McCune et al. teach all of claim 12 as above, further comprising a fan assembly (Suciu et al.; 42 connected to the output drive shaft 40, Fig. 6; Col. 3 lines 14-.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745